DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/17/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign reference listed in the IDS was not provided by applicants.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 2-11, the claims recite the phrase “the article” the claims should read “the low friction coated article”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bongaerts, US Patent No. 8,999,906 (hereinafter referred to as Bongaerts). 
Regarding claim 1, Bongaerts discloses a machine part comprising a first physical component, wherein: the first physical component is configured for moving relative to a second physical component; the first physical component has a first surface with a contact area for physical contact with the second physical component (a first structure having a first lubricated surface coated with a first polyelectrolyte coating as recited in claim 1) (see Abstract and Col. 2/L. 48-67 and Col. 4/L. 19-34); the first physical component is shaped spatially complementarity to the second physical component at the contact area, and a polyelectrolyte layer is present on the first surface at a location of the contact area.  The invention further relates to a machine comprising 
In addition, the invention relates to the use of a polyelectrolyte layer to reduce the friction between the first physical component and the second physical component, and a rolling-elements bearing (a low friction coated article as recited in claim 1 and reads on claim 11) (see Abstract and Col. 6/L. 31-46 and Col. 7/L. 3-40).  
	
	Regarding claim 12, Bongaerts further discloses a polyelectrolyte multilayer prepared by using so-called layer-by-layer (LBL) deposition process.  A negatively (or positively) charged surface of the first component is contacted with a solution containing positively (or negatively) charged polymers, thereby depositing a layer of the oppositely charged polymer onto the first surface of the first physical component until the surface attains that charge.  By repeatedly dipping the surface in alternating positively and negatively charged solutions a poly-electrolyte multilayer assembly is created on the first surface of the first physical component.  Suitably, the solution used in such LBL deposition process comprises an aqueous solution comprising electrolytes.  A suitable 
	Regarding claim 20, see discussion above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bongaerts.  
Regarding claims 1-7 and 9-11, Bongaerts discloses all the limitations discussed above which would render claims 2-6 obvious and Bongaerts further discloses a 

Regarding claims 12-20, see discussion above.  

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bongaerts in view of Lenting et al., US Patent Application Publication No. 2011/0177987 (hereinafter referred to as Lenting).  
Regarding claim 8, Bongaerts discloses all the limitations discussed above but does not explicitly disclose the coefficient of friction being as low as recited in claim 8.  
Lenting discloses a method for reducing friction between at least two bodies.  The method of the invention comprises providing a surface of at least one of said at least two solid bodies with a covalently bound coating, wherein said surface is to be contacted with another one of said at least two solid bodies, and wherein said coating comprising at least one polymer; and providing a liquid onto said coating wherein the coating layers include polyelectrolyte coatings and include PEI and PAA polymers (see Abstract and Para. [0020] and [0026]).  From Figure 5, which is discussed in Example 4, it is evident that using the same components and methods of Bongaerts as exemplified by Lenting the coefficient of friction can reach as low as 0.001 (as recited in claim 8).  It would have been obvious to modify the teachings of Bongaerts by the disclosure of Lenting as it is a combination of prior art elements according to known methods to yield 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771